837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.COUNTY OF ST. CLAIR, MICHIGAN, Petitioner,v.U.S. DEPARTMENT OF LABOR, Respondent.
No. 87-3241.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.Amended April 1, 1988.

Before MERRITT, CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges.

ORDER

1
On review of a final order of the Secretary,


2
This cause came on to be heard on the record compiled before the Secretary, the briefs and oral arguments of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Secretary are supported by substantial evidence on the record as a whole.


3
IT IS THEREFORE ORDERED that the judgment of the Secretary in this case be, and it hereby is, AFFIRMED.